DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on 03/11/2022 for claims filed 02/11/2022.
Status of the Claims:
Claim(s) 2-3, 6, 9, 12 has/have been amended.
Claim(s) 1, 8 and 17-20 has/have been previously canceled.
Claim(s) 2-7 and 9-16 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments regarding amendments to independent claims 6, 9 and 12 have been fully considered and are persuasive.  The claim rejections has been withdrawn. 

Applicant's arguments regarding independent claims 2 and 3 have been fully considered but they are not persuasive. 
Applicant argues “YAMAHIRA discloses an "event-driven type photon counting mode", in which photon counting is performed in response to a photon incident event, and a "pulse-controlled type photon counting mode", in which photon counting is performed in synchronization with the control signal that is activated at a regular interval. According to YAMAHIRA, as shown in the above Fig. 3A, control signals (RST, MCT, and TG) are set to H and node Npd is set to initial voltage (Vinit). That is, after readout of a first image, the operation is the same as that performed at time TO and is repeated. In other words, YAMAHIRA teaches that the exposure operation of the second image is the same as that performed on the first image. However, YAMAHIRA is silent regarding a count unit counting up a count value for acquisition of the first image signal and that the count value is used when starting acquisition of the second image signal. According to YAMAHIRA, an output circuit merely counts a total number of photon incident events that took place in the photoelectric conversion element by changing an electric charge accumulated, in the analog memory.”
Examiner respectfully disagree, YAMAHIRA sets voltage of node Nc to Vnc1, which is the count value of the first image signal.  The operation is repeated for the second image but the count is accumulated since it was set to the count of the first image in order to add it to the second image signal, see par. [0100] for (Fig. 4A event driven type) (For Fig. 3A pulse driven type, see par. [0081]).  New reference to Andreou is used to teach “a count unit” with a corresponding structure described in the specification and equivalents thereof.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: count unit in claims 2-7 and 9-14 defined by counter 104.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0278877 to YAMAHIRA (hereinafter YAMAHIRA) in view of US 2017/0131143 to Andreou et al. (hereinafter Andreou).

Regarding independent claim 2, YAMAHIRA teaches a solid state imaging device comprising: 

a count unit that generates an image signal by counting the number of pulses outputted from the sensor unit (generates the photon incident events, see par. [0093] and counts them by using the minimum elements required to perform photon counting are avalanche photodiode PD, transfer transistor M1, and capacitor C1 that is included in analog memory 105, see par. [0012]); 
wherein the count unit sets, as a count value used when starting acquisition of a second image signal performed after acquisition of a first image signal, a value obtained by performing a predetermined process on a count value obtained in the acquisition of the first image signal (performs the processing of supplementing the charge accumulated in node Npd and node Nc obtained during the first image, see par. [0103], sets voltage of node Nc to Vnc1, which is the count value of the first image signal.  The operation is repeated for the second image but the count is accumulated since it was set to the count of the first image in order to add it to the second image signal, see par. [0100]).
But YAMAHIRA fails to clearly teach “a count unit” with a corresponding structure described in the specification and equivalents thereof.
However, Andreou teaches a photodetection circuit including an avalanche photodiode and a mode switching circuit that may be configured to selectively switch an operating mode of the photodetection circuit between linear mode and Geiger mode. In Geiger mode, the avalanche photodiode 102 may generate a pulse in response to a single photon impact event. The resulting current pulse can be sensed by a counting circuit, such as the counter 114.  (see par. [0039] and Fig. 1).
References are analogous art and they are from the same field of endeavor or they are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to photon counting.

One of ordinary skill in the art would have been motivated to do this modification in order to dynamically adjust the operation mode to a wide dynamic range of light conditions as suggested by Andreou (see par. [0004]).

Regarding independent claim 3, YAMAHIRA teaches a solid state imaging device comprising: 
a sensor unit that generates pulses at a frequency in accordance with a frequency of photon reception (a solid state image capturing device that operates in an event-driven photon counting driving method, see Fig. 4A and pars. [0095-0096]); and
a count unit that generates an image signal by counting the number of pulses outputted from the sensor unit (generates the photon incident events, see par. [0093] and counts them by using the minimum elements required to perform photon counting are avalanche photodiode PD, transfer transistor M1, and capacitor C1 that is included in analog memory 105, see par. [0012]); 
wherein the count unit combines a second image signal and a value obtained by performing a predetermined process on a count value obtained in acquisition of a first image signal to generate a third image signal (performs the processing of supplementing the charge accumulated in node Npd and node Nc obtained during the first image, see par. [0103], sets voltage of node Nc to Vnc1, which is the count value of the first image signal.  The operation is repeated for the second image but the count is accumulated since it was set to the count of the first image in order to add it to the second image signal, see par. [0100]), and 
performs the predetermined process based on a first imaging condition in the acquisition of the first image signal and a second imaging condition in acquisition of the second image signal (initial 
But YAMAHIRA fails to clearly teach “a count unit” with a corresponding structure described in the specification and equivalents thereof.
However, Andreou teaches a photodetection circuit including an avalanche photodiode and a mode switching circuit that may be configured to selectively switch an operating mode of the photodetection circuit between linear mode and Geiger mode. In Geiger mode, the avalanche photodiode 102 may generate a pulse in response to a single photon impact event. The resulting current pulse can be sensed by a counting circuit, such as the counter 114.  (see par. [0039] and Fig. 1). 
References are analogous art and they are from the same field of endeavor or they are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to photon counting.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above camera, as taught by YAMAHIRA, by combining the counter, as taught by Andreou.  
One of ordinary skill in the art would have been motivated to do this modification in order to dynamically adjust the operation mode to a wide dynamic range of light conditions as suggested by Andreou (see par. [0004]).

Regarding claim 4, YAMAHIRA in view of Andreou teaches the solid state imaging device according to claim 3, wherein the value obtained by performing the predetermined process on the count value obtained in the acquisition of the first image signal is a value obtained by inverting a value obtained by multiplying a value in accordance with a ratio based on the first imaging condition and the second imaging condition by the count value obtained by the acquisition of the first image signal (in the 

Regarding claim 7, YAMAHIRA in view of Andreou teaches the solid state imaging device according to claim 3, wherein the value obtained by performing the predetermined process on the count value obtained in the acquisition of the first image signal is a value obtained by multiplying a value in accordance with a ratio based on the first imaging condition and the second imaging condition by the count value obtained in the acquisition of the first image signal (gain can be switched between at least two stages, hence the ratio is adjustable, see YAMAHIRA par. [0129]).
	
Regarding claim 14, YAMAHIRA in view of Andreou teaches the solid state imaging device according to claim 4, the solid state imaging device according to claim 4, wherein the ratio based on the first imaging condition and the second imaging condition is a power of two (gain can be switched between at least two stages, hence the ratio is adjustable, see YAMAHIRA par. [0129]).

Regarding claim 15, YAMAHIRA in view of Andreou teaches the solid state imaging device according to claim 1, wherein the count unit comprises an asynchronous counter (in some embodiments, the counter readout circuit 120 may be implemented via an asynchronous readout architecture that may be configured to use an asynchronous readout technique to readout the pixel counter values, see Andreou par. [0059]).

Regarding claim 16, YAMAHIRA in view of Andreou teaches the solid state imaging device according to claim 1, wherein the count unit comprises a synchronous counter (in some embodiments, the counter readout circuit 120 may be implemented via a synchronous readout architecture that may .

Allowable Subject Matter
Claim(s) 6 and 9-13 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a solid state imaging device comprising: 
wherein the predetermined process multiplies a gain in accordance with a coefficient of a filter by the count value obtained in the acquisition of the first image signal.

Regarding claim 9, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a solid state imaging device comprising: 
wherein the count unit sets a weight of count in acquisition of a second image signal performed after acquisition of a first image signal to differ from a weight of count in the acquisition of the first image signal based on a first imaging condition in the acquisition of the first image signal and a second imaging condition in the acquisition of the second image signal.

Regarding claim(s) 10-11, claim(s) depend from claim 9 and is/are allowable for the same reasons stated above.

Regarding claim 12, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a solid state imaging device comprising: 
wherein a weight of count in acquisition of the image signal is variable through a bit shift in the count unit.

Regarding claim(s) 13, claim(s) depend from claim 12 and is/are allowable for the same reasons stated above.

Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the solid state imaging device according to claim 4, wherein a bit shift is performed to multiply the value in accordance with the ratio based on the first imaging condition and the second imaging condition by the count value obtained in the acquisition of the first image signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,710,817 to Ando teaches a solid state image sensor comprising a plurality of photosensors (8A) including a plurality of avalanche photodiodes (12A) arranged at least in the form of a one-dimensional array and delivering pulse signals each representing the number of photons incident to each of the photosensors; counters (10A) connected to the respective photosensors (8A) to count the pulse signals and hold the count value as a video output; a reset circuit (5) for resetting the counters (10A) to the initial states at a predetermined frequency; and a scanning circuit (14) for sequentially reading out the count value in the counters (10A). The counter (10A) counts the number of photons subjected to photoelectric conversion by the photodiode (12A) so that the video signal is directly derived in the form of a digital signal and thus the video signal with a high S/N ratio is obtained.
US 2019/0068279 to Shaw et al. teaches a dual-mode imaging receiver and FIG. 3 illustrates a stream of logic pulses 301 emitted by an APD 112 in response to a stream of incident photons. Each logic pulse in the stream 301 represents detection of a photon by the APD 112. In photon-counting mode, the multifunction counter 138 is programmed to count the number of logic pulses (photon detections) during a slow clock period 302 (i.e., the period equal to the reciprocal of the slow clock rate). For a slow clock rate of 1-10 kHz, the slow clock period 302 is 0.1-1.0 ms. At the end of each slow clock period 302, the ROIC 120 reads the value counted by the first counter 138 and uses it to generate an image of the scene monitored by the DMIR 100. During the reading of the 8-bit counter, a second 8-bit counter is employed to count photons in the new frame. The per-pixel digitization allows high frame rates (e.g., kHz frame rates) and noiseless readout, making it possible to stack images without a read noise penalty. If desired, the integration period can be extended with off-chip motion compensation in order to achieve frame-to-frame image registration.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                


/Timothy J Henn/               Acting Supervisory Patent Examiner of Art Unit 2698